Citation Nr: 0103886	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
November 1990.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO affirmed the 60 percent evaluation for 
the service-connected low back strain with herniated nucleus 
pulposus (HNP) at L5-S1, and denied entitlement to a TDIU.  
The subsequent notice of disagreement and substantive appeal 
submitted by the veteran appears to show that she has limited 
his disagreement to the denial of a TDIU.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran is currently service 
connected for low back strain with HNP at L5-S1, which has 
been assigned a 60 percent disability evaluation.  This is 
his only service-connected disability.  In a statement on 
file she reported that he had applied for VA Vocational 
Rehabilitation.  It is not clear from the record whether such 
application has been approved, and whether a VA Vocational 
and Rehabilitation (V&R) file has been established for the 
veteran.

Subsequent to the last supplemental statement of the case, in 
July 1999, and the certification of this case to the Board, 
an additional letter from the veteran's VA physician, dated 
in September 2000, was received at the RO.

Any pertinent evidence forwarded to the Board by the 
originating agency must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the appellant or his 
representative waives this procedural right.  38 C.F.R. 
§§ 19.37(b), 20.1304(c) (2000).  Neither the veteran nor her 
representative has waived initial review of this evidence by 
the RO.

Moreover, the newly forwarded information demonstrates that 
the veteran's service-connected low back disorder may have 
increased in severity.  In accordance with 38 C.F.R. § 3.327, 
reexaminations will be requested whenever VA determines there 
is a need to verify the current severity of a disability.  VA 
is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95.

The Board further observes that the September 1999 letter 
from the VA physician indicates that the veteran was to 
undergo an additional VA evaluation in November 2000.  This 
evaluation has not been associated with the claims folder.  
Also, the veteran has advised that she has been receiving 
physical therapy for her back, the records of which have not 
been associated with the claims file.

The veteran's service-connected low back disability is 
evaluated pursuant to the criteria of Diagnostic Code 5293, 
38 C.F.R. § 4.71a (2000) of the VA Schedule for Rating 
Disabilities.  In VAOPGCPREC 36-97, the VA General Counsel 
held that Diagnostic Code 5293 involves loss of range of 
motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); Johnson 
v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The most recent VA medical examination of the veteran which 
was conducted in May 1999 does not address the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Contemporaneous 
comprehensive examinations of the veteran by an orthopedic 
surgeon and a neurologist addressing the provisions pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) would materially 
assist in the adjudication of her appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92; (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the 
above reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for her service-connected low 
back disability.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  





Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
records of treatment, particularly the 
report of a September 15, 2000 record of 
re-evaluation reported by her VA 
physician, and records of physical 
therapy reported by the veteran.

3.  If a VA Vocational and Rehabilitation 
folder has been established for the 
veteran, the RO should associate it with 
the claims file.

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by an orthopedic surgeon and 
a specialist in neurology or other 
appropriate available specialists to 
determine the nature and extent of 
severity of her service-connected low 
back strain with HNP at L5-S1.  Any 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  

The claims folder, the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000),  
and a separate copy of this remand must 
be made available to each examiner for 
review prior and pursuant to conduction 
and completion of the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.


The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected low back strain with HNP at L5-
S1, in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that each examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected low back 
disability involve only the joint 
structures, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state,

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the service-
connected low back disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back 
disability.


(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem causes 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiners should so state.

The examiners are each requested to 
render an opinion as to the impact of the 
veteran's low back strain with HNP at L5-
S1 has on her ability to work and whether 
it renders her unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiners must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  The RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321 (2000).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of her claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

